DETAILED ACTION
This is a final Office action in response to the remarks filed 02/01/2022.

Status of Claims
Claims 1-4 are pending;
Claims 1-4 are currently amended;
Claims 1-4 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings filed 02/01/2022 are accepted by the Examiner.

Response to Arguments
The applicant's arguments with respect to Rohee (US 5,931,436) have been fully considered but they are not persuasive.  In particular, the applicant argues that Rohee fails to disclose the amended limitations "the during locking restriction portion does not contact the first end side of the locking spring when the engagement state between the locking spring and the lower rail is released" in claim 1, lines 18 and 19 because "it is clear that 'during locking restricting portion' 29a contacts the blade 19 in both figures" (remarks, page 6, lines 5-8).  The Examiner respectfully disagrees.  As shown in the annotated Figures 5 and 6 below, the first end side (29, fig 5) of the locking spring (19, fig 5) slides leftward on the limb (38, fig 5) as the limb pivots counterclockwise from Figure 5 to Figure 6, since the lower portion of the first end side within the upper rail (3, 36, 38, 39, fig 5) changes from a tilted position in Figure 5 to a substantially vertical position in Figure 6.  In other words, the first end side contacts the during locking restricting portion (29a, fig 5, see annotation) in Figure 5.  However, due to the counterclockwise pivotal movement of the limb from Figure 5 to Figure 6, the first end side slides leftward on the limb (38, fig 5) away from the during locking restricting portion from Figure 5 to Figure 6 and so no longer contacts the during locking restricting portion in Figure 6.  Therefore, Rohee fully discloses the limitations at issue.  
[AltContent: textbox (29b – During Unlocking Restricting Portion)][AltContent: textbox (29a – During Locking Restricting Portion)][AltContent: textbox (29b – During Unlocking Restricting Portion)][AltContent: textbox (29a – During Locking Restricting Portion)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    518
    637
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    505
    598
    media_image2.png
    Greyscale




[AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (First End Side (29) Sliding Leftward on Limb (38) Away from During Locking Restricting Portion (29a) from Figure 5 to Figure 6)]
[AltContent: textbox (Lower Portion of First End Side (29) in Substantially Vertical Position)][AltContent: textbox (Lower Portion of First End Side (29) in Tilted Position)]

[AltContent: textbox (Annotation of Selected Portion of Figure 6)][AltContent: textbox (Annotation of Selected Portion of Figure 5)]

Claim Objections
Claim 3 is objected to because of the following informality:
Claim 3, line 3, "provided" appears to be --and provided--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the during locking restriction portion" (line 18) in the claim.  It is not clear as to whether the "during locking restricting portion" in line 15 and the "during locking restriction portion" in line 18 refer to the same portion or different portions.  For the purpose of examination, the Examiner considers the limitation "the during locking restriction portion" in line 18 as --the during locking restricting portion--.  Appropriate correction is required. 
Claims 2-4 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohee (US 5,931,436).
Regarding claim 1, Rohee discloses a vehicle seat slide apparatus (2, fig 5) comprising: a lower rail (4, fig 5); an upper rail (3, 36, 38, 39, fig 5) that is movably attached to the lower rail (see Figure 5, see col 3, lines 12-37) and is configured to support a seat (1, fig 1); a locking spring (19, fig 5) that is attached to the upper rail (see Figure 5, see col 3, lines 56-60) and has a locking portion (28, fig 2, col 4, lines 1-26) for restricting movement of the upper rail by engaging with the lower rail (see Figure 5, see col 4, lines 1-26); and an unlocking mechanism (37, fig 5) that is attached to the upper rail (see Figure 5, see col 4, lines 34-53) and is configured to release movement restriction of the upper rail by moving the locking portion downward to release an engagement state between the locking spring and the lower rail (see Figures 5 and 6, see col 4, lines 34-53), wherein a first end side (29, fig 5) of the locking spring in a longitudinal direction of the locking spring is movably attached to the upper rail (see Figures 5 and 6), a second end side (26, fig 5) of the locking spring in the longitudinal direction of the locking spring is fixed to the upper rail (see Figures 5 and 6), and the locking portion is provided between the first end side and the second end side in the longitudinal direction of the locking spring (see Figures 2 and 5), and the upper rail includes a during locking restricting portion (29a, fig 5, see annotation, also see Figure 6, a right restricting portion of the bracket 38) that restricts movement of the first end side of the locking spring by contacting the first end side of the locking spring when the locking spring and the lower rail are in the engagement state (see Figure 5), wherein the during locking restriction portion does not contact the first end side of the locking spring when the engagement state between the locking spring and the lower rail is released (see Figure 6, also see explanation on page 3 of the current Office action).
[AltContent: textbox (29b – During Unlocking Restricting Portion)][AltContent: textbox (29a – During Locking Restricting Portion)][AltContent: textbox (29b – During Unlocking Restricting Portion)][AltContent: textbox (29a – During Locking Restricting Portion)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    518
    637
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    505
    598
    media_image2.png
    Greyscale







[AltContent: textbox (Annotation of Selected Portion of Figure 6)][AltContent: textbox (Annotation of Selected Portion of Figure 5)]

Regarding claim 2, wherein the upper rail includes a during unlocking restricting portion (29b, fig 5, see annotation, also see Figure 6, a left restricting portion of the bracket 38) that restricts the movement of the first end side of the locking spring, by not contacting the locking spring when the locking spring and the lower rail are in the engagement state (see Figure 5), and by contacting the first end side of the locking spring when the engagement state between the locking spring and the lower rail is released (see Figure 6).
Regarding claim 4, wherein the upper rail includes a bracket (38, fig 5, see Figure 5, see col 4, lines 34-44), and the during locking restricting portion and the during unlocking restricting portion are provided in the bracket (see Figures 5 and 6).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                       

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631